DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claim 1 is pending and currently under examination wherein claim 1 is amended and claims 2-3 are canceled. 

Status of Previous Rejections 
	The previous rejection of claims 1-3 under 35 U.S.C. 103 as being unpatentable over Asano et al. (JP 2004-043962) as evidenced by Serizawa et al. (‘437) is withdrawn in view of the Applicant’s arguments. 

Allowable Subject Matter
Claim 1 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 1, the prior art does not disclose or adequately suggest a method for manufacturing a metal ring laminate comprising: performing an aging treatment on a metal ring laminate in which a plurality of metal rings made of maraging steel are laminated; and performing a nitriding treatment on the metal ring laminate on which the aging treatment as has been performed, wherein an oxidizing treatment is performed after the aging treatment but before the nitriding treatment at a temperature equal to or higher than 350⁰C and lower than an aging treatment temperature, and a difference in surface hardness between the plurality of metal rings of the metal ring laminate is 30 HV or less. The closest single reference prior art to Koga et al. (‘288) discloses a metal ring manufacturing method for manufacturing an endless ring wherein aging and nitriding would occur on the endless ring (abstract and [0032]). However, Koga et al. (‘288) does not specify wherein an oxidizing step would occur at a temperature higher than 350⁰C but lower than the aging treatment temperature between the steps of aging and nitriding. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759